The appellant was convicted on an indictment charging him with the possession of beer and intoxicating liquor; and the judgment was affirmed on a former day of the present term of this court. Pending the appeal, the Legislature enacted House Bill No. 26, legalizing the sale and possession of beer of a certain alcoholic content. The appellant has filed a motion, in effect a suggestion of error, calling attention to this statute, and has suggested that, instead of affirming the judgment, we should have reversed it and dismissed the appellant, for the reason that, when the judgment was affirmed, the statute did not prohibit the possession of beer. The evidence does not disclose the alcoholic content of the beer of which the appellant was in possession, but that fact will be left out of view. The statute invoked contains no *Page 88 
provision relating to past offenses or pending prosecutions therefor, but section 1361, Code 1930, provides: "No statutory change of any law affecting a crime or its punishment or the collection of a penalty shall affect or defeat the prosecution of any crime committed prior to its enactment, or the collection of any penalty, whether such prosecution be instituted before or after such enactment; and all laws defining a crime or prescribing its punishment, or for the imposition of penalties, shall be continued in operation for the purpose of providing punishment for crimes committed under them, and for collection of such penalties, notwithstanding amendatory or repealing statutes, unless otherwise specially provided in such statutes." State v. Widman, 112 Miss. 1, 72 So. 782.
Overruled.